Citation Nr: 0740003	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for residuals of a 
corneal abrasion, claimed as an injury to the eyes.

2. Entitlement to service connection for chronic shin 
splints.

3. Entitlement to service connection for chronic joint pain 
of the hands, bilaterally.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to February 
1995.  He has unverified service from July 1983 to May 1987.  
The veteran has indicated that he attended the U.S. Military 
Academy at West Point.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing is associated with the claims file.

The veteran's claims were  previously before the Board and 
remanded in October 2005.  They are properly before the Board 
at this time.

In October 2005, the Board also remanded the issues of 
entitlement to service connection for chronic residuals of an 
upper back/neck disorder, entitlement to service connection 
for chronic allergies, entitlement to service connection for 
a chronic disability of the bilateral knees, and entitlement 
to service connection for a chronic disability of the 
bilateral elbows.  These claims were granted in a July 2007 
RO rating decision.  This represents a full grant of the 
benefits sought on appeal as to these issues, and they are 
not before the Board at this time.

The Board notes that, in his June 2005 Board hearing, the 
veteran appeared to raise a claim of entitlement to service 
connection for loss of vision.  This claim has not yet been 
adjudicated by the RO.  It is therefore referred for all 
appropriate action.


FINDINGS OF FACT

1.  Competent evidence of a disability resulting from a 
corneal abrasion has not been presented.

2.  Chronic shin splints were not manifest during service and 
are not related to the veteran's active service.

3.  Current disease or injury of the hands has not been 
identified.


CONCLUSIONS OF LAW

1.  Residuals of a corneal abrasion, claimed as an injury to 
the eyes, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Chronic shin splints were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

3.  Chronic joint pain of the hands, bilaterally, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received on 
November 2, 2000, prior to the enactment of the VCAA.

A letter dated in December 2005 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed that in order to warrant a grant of 
service connection, the evidence had to show that a current 
disability was related to an injury or disease in service.  
The veteran was told to send the RO evidence that pertained 
to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in August 2007.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, No. 04-0468 (U.S. Vet. 
App. Jun. 21, 2007).


Eyes

The veteran has contended that he suffered corneal abrasions 
in service.

September 1984 service medical records show the veteran 
complained of left eye trauma.  After examination, he was 
diagnosed with a corneal abrasion and given an eye patch.  
The veteran's eyes were examined numerous times during 
service, and no additional corneal abrasions were diagnosed.  
When examined for separation in December 1994, the veteran's 
eyes were normal.

In a January 2002 private outpatient record, the veteran 
reported a history of cornea abrasion eight years ago.

In June 2005, the veteran testified before the undersigned.  
He did report corneal abrasions while in service.  Since 
then, his eyesight had stabilized, and he has not had any 
issues.  To the best of the veteran's knowledge, he had no 
residuals of corneal abrasion.  He indicated that perhaps 
filing his claim as one for an eye injury was wrong.  He 
sought service connection for vision loss.

In February 2006, the veteran underwent VA examination.  He 
reported several incidents of corneal abrasions resulting in 
patching of his eyes between 1980 and 1984.  With all 
incidents, his eyes were treated, and no further problems 
arose.  He contends that these abrasions led to his myopia.  
On examination, slit lamp evaluation was significant for 
faint corneal scarring due to LASIK surgery.  There was no 
other corneal scarring.  There were no residuals of any 
corneal abrasions on examination.

Based on a review of the record, the Board concludes that 
there is no evidence that the veteran has disability due to 
his corneal abrasion in service.  While the service medical 
records do show the veteran injured his eye while on duty, 
this abrasion resolved, and no further symptoms were noted.  
In addition, the February 2006 VA examiner indicated that the 
veteran had no residuals of his corneal abrasion in service.  
Inasmuch as the veteran indicated during his Board hearing 
that he sought service connection for loss of vision, this 
issue has not been developed or adjudicated by the RO and is 
not before the Board at this time.

Since there is a lack of a currently diagnosed disability 
related to the veteran's corneal abrasions in service, 
service connection may not be awarded.  See Degmetich v. 
Brown, supra.  Consequently, as the evidence preponderates 
against the claim of entitlement to service connection for 
residuals of a corneal abrasion, claimed as an injury to the 
eyes, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Shin Splints

The veteran has contended that he first incurred shin splints 
in service and has a current disability related to these shin 
splints.

A review of the veteran's service medical records shows they 
are negative for complaints or treatment of shin splints.

July 2003 and April 2004 private treatment records show the 
veteran complained of chronic shin splints.

In June 2005, the veteran testified before the undersigned.  
He indicated that his shin splints began in service.  He used 
inserts in his shoes and compression stockings.  Currently, 
if he walked slowly, he had no problems.  If he was forced to 
walk at a rapid pace, his shin splints began to hurt.

An October 2005 private treatment record shows the assessment 
was shin splints.  The physician indicated that they should 
be resolved by now and only a mechanism of what the veteran 
currently did.  Shin splints incurred in service do not cause 
permanent damage.

In February 2006, the veteran underwent VA examination.  The 
veteran complained of pain in his shins.  He had been 
previously diagnosed with shin splints while at the U.S. 
Military Academy at West Point.  Following examination, no 
diagnosis of shin splints was given.

In a July 2007 rating decision, the veteran was awarded 
service connection for his bilateral ankle synovitis and 
bilateral pes planus.

Based on a review of the record, the Board finds that the 
evidence is against the claim for chronic shin splints.  
While the veteran indicated he had this problem in service, 
the service medical records are negative for any complaints 
or diagnoses related to shin splints, and the disorder was 
not noted upon the veteran's discharge.  The normal finding 
and the silent service records tends to establish that an in-
service shin splint resolved.  In addition, while the veteran 
was given a diagnosis of this disorder beginning in July 
2003, the veteran's private physician indicated in an October 
2005 treatment record that any shin splints the veteran may 
have experienced in service would have resolved and not 
caused any permanent damage that would arise after service.  
This evidence again establishes that if he had shin splints 
in service, the post-service disability is unrelated to the 
in-service event.   There is no competent opinion showing 
otherwise.

While the veteran has provided an opinion that he first 
experienced shin splints in service and this is related to 
his complaints now as well as his foot disabilities, he has 
not been shown to have the requisite medical knowledge to 
provide such an opinion on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, as the 
evidence preponderates against the claim of entitlement to 
service connection for chronic shin splints, the benefit-of-
the-doubt doctrine is inapplicable, and claim must be denied.  
Gilbert, supra.


Hands

The veteran has contended that he has pain in his hand joints 
that is due to his active service.

July 1983 service medical records show the veteran incurred a 
jamming injury to his left ring finger.  He had pain and 
decreased range of motion of the left ring finger.  An x-ray 
report showed there was a volar plate fracture at the base of 
the middle phalanx of the fourth digit of the left hand.  
When examined for separation in December 1994 no disorders 
regarding the veteran's hands were noted.

In June 2005, the veteran testified before the undersigned.  
He indicated that he incurred a fracture of one of his hands.

In February 2006, the veteran underwent VA examination.  He 
complained of joint pain in his hands.  X-rays of the hands 
revealed no significant radiographic abnormality.  Following 
examination, no diagnosis was made regarding the veteran's 
hands.

Based on a review of the record, the Board finds that 
evidence is against the claim for service connection.  While 
there is an instance of a finger injury in service, there are 
no current findings or treatment.  The veteran has complained 
of pain in the joints of his hands.  However, underlying 
pathology has not been identified.  Rather, the X-ray 
examination was described as negative and muscle strength was 
5/5.  Grip strength was 5/5 and there were no deformities in 
the hands.  In addition, he was able to oppose the thumb to 
each finger without difficulty.

Although the veteran reports that he has disability, the 
disability is not corroborated and there is no underlying 
pathology (disease or injury) that has been identified.  The 
Board concludes that the observations of skilled 
professionals are more probative as to the existence of 
disability and disease or injury.

The Federal Circuit has noted basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words: for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 
1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Given the lack of supporting evidence of disability and a 
lack of evidence of current disease or injury, the veteran's 
claim of entitlement to service connection for chronic joint 
pain of the hands must be denied.  As the evidence 
preponderates against the claim of entitlement to service 
connection for chronic joint pain of the hands, bilaterally, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  Gilbert, supra.




ORDER

Service connection for residuals of a corneal abrasion, 
claimed as an injury to the eyes, is denied.

Service connection for chronic shin splints due foot problems 
is denied.

Service connection for chronic joint pain of the hands, 
bilaterally, is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


